                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               SOUTHERN DIVISION


 LAURA MEALEY,

                        Plaintiff,

        v.                                                Case No. 1:20-cv-00131

 ALDI, INC. and ALDI, INC. (TENNESSEE),

                        Defendants.


                          DEFENDANTS’ NOTICE OF REMOVAL

       Defendants ALDI Inc. and ALDI Inc. (Tennessee), by their attorneys and pursuant to 28

U.S.C. §§ 1331, 1441, and 1446, hereby remove the above-titled action, which is pending as Case

No. 20-0074 in the Chancery Court of Hamilton County, State of Tennessee, to the United States

District Court for the Eastern District of Tennessee, Southern Division. In support of their Notice

of Removal, Defendants state as follows:

                                      Nature of the Action

       1.      On January 24, 2020, Plaintiff Laura Mealey filed a Complaint in the Chancery

Court of Hamilton County, State of Tennessee, titled Laura Mealey v. Aldi, Inc. and Aldi, Inc.

(Tennessee), Case No. 20-0074. Plaintiff’s original Complaint contains claims for common law

retaliatory discharge and disability discrimination under the Tennessee Disability Act, Tenn. Code

Ann. § 8-50-103, et seq. (“TDA”).

       2.      On April 29, 2020, Plaintiff filed an Amended Complaint and asserted, for the first

time, claims arising under federal law for disability discrimination and failure to accommodate

under the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq. (“ADA”).




Case 1:20-cv-00131-PLR-SKL Document 1 Filed 05/27/20 Page 1 of 5 PageID #: 1
       3.      Defendants were served with the Amended Complaint on April 29, 2020. Pursuant

to 28 U.S.C. § 1446(a), true and correct copies of the summons and all other pleadings, orders, and

other papers or exhibits of every kind, now on file with the Chancery Court of Hamilton County,

State of Tennessee are attached hereto as Composite Exhibit A.

                                        Basis for Removal

       4.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over this action

because Plaintiff’s ADA claims arise under the Constitution, laws, or treaties of the United States.

       5.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s claims for wrongful discharge in violation of Tennessee’s public policy and violation

of the TDA because these claims are so related to Plaintiff’s ADA claim that they form part of the

same case or controversy under Article III of the United States Constitution.

       6.      Because this action is pending in the Chancery Court of Hamilton County,

Tennessee, venue for purposes of removal is proper in this Court pursuant to 28 U.S.C. § 1441(a).

                                     Timeliness of Removal

       7.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it is being

filed and served within thirty (30) days after Defendants’ receipt of a copy of the initial pleading

setting forth the federal claims for relief upon which this action is based on April 29, 2020.

                          Notice of Removal Provided To State Court

       8.      Prompt written notice of this Notice of Removal is being served upon Plaintiff and

the original is being filed with the Clerk of the Court of the Chancery Court of Hamilton County,

Tennessee, as required by 28 U.S.C. § 1446(d). A copy of the Notice of Filing of Notice of

Removal is attached hereto as Exhibit B.




Case 1:20-cv-00131-PLR-SKL Document 1- 2 Filed
                                         -     05/27/20 Page 2 of 5 PageID #: 2
                                           Conclusion

       9.      Removal is proper because this action falls within this Court’s original federal

question jurisdiction, as well as supplemental jurisdiction, and removal is timely being made to

the Eastern District of Tennessee, Southern Division, which embraces the place where this action

is pending. Defendants, having met all procedural requisites for removal and having paid the

appropriate filing fee, respectfully request that the Court take jurisdiction over this action and

conduct all further proceedings.




Case 1:20-cv-00131-PLR-SKL Document 1- 3 Filed
                                         -     05/27/20 Page 3 of 5 PageID #: 3
                                     Respectfully submitted,

                                     ALDI INC. and ALDI INC. (TENNESSEE)

                                     By:      s/ Stacie L. Caraway
                                           Stacie L. Caraway
                                           BPR No. 17287
                                           MILLER & MARTIN PLLC
                                           Suite 1200, Volunteer Building
                                           832 Georgia Avenue
                                           Chattanooga, TN 37402
                                           Telephone: (423) 756-6600
                                           Facsimile: (423) 785-8480
                                           E-mail: Stacie.Caraway@millermartin.com

                                           Frederick T. Smith*
                                           North Carolina Bar No. 45229
                                           SEYFARTH SHAW LLP
                                           121 West Trade Street, Suite 2020
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 925-6023
                                           Facsimile: (704) 559-2425
                                           E-mail: fsmith@seyfarth.com

                                           Alia S. Wynne*
                                           Texas State Bar No. 24060860
                                           SEYFARTH SHAW LLP
                                           700 Milam Street, Suite 1400
                                           Houston, Texas 77002-2812
                                           Telephone: (713) 225-2300
                                           Facsimile: (713) 225-2340
                                           E-mail: awynne@seyfarth.com

                                           *Pro hac vice application forthcoming

                                           Attorneys for Defendants Aldi Inc. and Aldi
                                           Inc. (Tennessee)

Date: May 27, 2020




Case 1:20-cv-00131-PLR-SKL Document 1- 4 Filed
                                         -     05/27/20 Page 4 of 5 PageID #: 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, I filed the foregoing document with the Clerk of

the Court using the Court’s CM/ECF system, which will send electronic notification of such

filing to the following counsel of record:

      Donna J. Mikel
      MIKEL & HAMILL, PLLC
      620 Lindsay Street
      Suite 200
      Chattanooga, TN 37403

      E-mail: dmikel@mhemploymentlaw.com


                                                            s/ Stacie L. Caraway

                                                               Stacie L. Caraway




Case 1:20-cv-00131-PLR-SKL Document 1 Filed 05/27/20 Page 5 of 5 PageID #: 5
